Citation Nr: 1450510	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for nerve damage of the left leg.

3. Entitlement to compensation under 38 U.S.C. § 1151 for nerve damage of the left leg.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to March 1988.

This case comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that in part denied service connection for nerve damage of the left leg; a psychiatric disorder to include bipolar disorder, attention deficit disorder, anxiety disorder, and depression with anger and insomnia; and posttraumatic stress disorder (PTSD).  

In August 2014, the Veteran testified before the undersigned Acting Veterans Law Judge during a Board hearing in Washington, DC.  At that time, he submitted additional evidence with a waiver of RO review.  

Although the RO adjudicated the issue of service connection for PTSD separately from the other psychiatric disorders, the Board has combined all of the psychiatric disorders into one broader issue as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that while the RO has acknowledged receiving the claim for compensation under 38 U.S.C. § 1151 for nerve damage of the left leg, the RO has yet to adjudicate the claim.  As the outcome of that claim could affect the claim for service connection for nerve damage of the left leg, that claim is inextricably intertwined with the claim on appeal.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board will take jurisdiction over the § 1151 claim.  

The issues of entitlement to service connection for nerve damage of the left leg and entitlement to compensation under 38 U.S.C. § 1151 for nerve damage of the left leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to traumatic in-service stressors.  

2.  The Veteran has PTSD due to his in-service stressors. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  

The Veteran claims he has a psychiatric disorder due to traumatic experiences in the Navy while serving aboard the USS Midway.  Among those experiences include witnessing an aircraft crashing with resultant deaths in the summer of 1985 and being sexually assaulted by a petty officer.  

The command history of the USS Midway shows that on August 17, 1985, an E-2C impacted the water off the angle deck and was lost at sea with three crewmen being rescued but an extensive search for two crewmen ending in negative results.  In an electronic communication, a fellow sailor confirmed the Veteran's account of being sexually assaulted by the particular petty officer.  Thus, the Veteran was exposed to traumatic in-service stressors.  The remaining question is whether the Veteran has a psychiatric disorder related to those in-service stressors.

In a March 2010 letter, a VA licensed social worker opined that the Veteran's depression and anxiety symptoms are at least as likely as not related to the traumatic events he witnessed in the military and the sexual harassment by his petty officer.  In a March 2010 letter, a private psychiatrist noted that while many of the Veteran's mood symptoms and attention deficit hyperactivity disorder symptoms appear to have been present since childhood, the Veteran's PTSD symptoms seem related to several traumatic events he witnessed and/or was involved in during his time in the Navy.  In an August 2012 treatment note, a VA licensed professional counselor indicated that the Veteran has PTSD due to military trauma including witnessing fellow sailors die and that the Veteran's entire military history was characterized by adversarial and stressful experiences.  During the August 2014 hearing, the Veteran provided credible testimony regarding his in-service stressors.

The Board notes that the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran's specific contention is that he suffers from a chronic mental disorder due to in-service stressful events.  The chronic mental disorder resulting from the in-service stressful events has been clinically identified as PTSD.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he has PTSD due to his in-service stressors.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted. 


REMAND

With respect to nerve damage of the left leg, additional pertinent medical evidence has been added to the claims file since the issuance of the March 2014 supplemental statement of the case.  Of note, an August 2014 VA examination report addresses the etiology of the claimed disability.  Thus, due process requires that the evidence be considered by the AOJ in the first instance.  

Further, as noted in the introduction, this issue is inextricably intertwined with the unadjudicated issue of entitlement to compensation under 38 U.S.C. § 1151 for nerve damage of the left leg.  Thus, the AOJ should adjudicate the latter issue as part of the readjudication of the issue on appeal.

To ensure a complete record, the AOJ should obtain any outstanding VA medical records.  The record contains VA treatment notes through January 2014.  Thus, any treatment notes since that time should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since January 2014.

2.  Then, adjudicate the issue of entitlement to compensation under 38 U.S.C. § 1151 for nerve damage of the left leg and notify the Veteran of his appeal rights.

3.  Then, readjudicate the claim for service connection for nerve damage of the left leg, with consideration of all evidence added to the claims file since the issuance of the March 2014 supplemental statement of the case.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


